DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This action is responsive to papers filed 03/01/2021.

Claims 1-17 and 32 are currently pending and have been examined on their merits.


Claim Objections
Claim 14 is objected to because of the following informalities: It appears that “glycose oxidases” should be “glucose oxidases” based on Applicant's disclosure (p.11, line 12 of the specification).
Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claim(s) 1-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Bach (WO 01/25412) as evidenced by Markussen et al (US 6,268,329).
Regarding claims 1, 13 and 17, Bach teaches a composition that comprises a steam treated pelletized granule that is suitable for use as an animal feed (p.23 line 15), contains an enzyme core unit (p.8) and a salt coating (p.20 line 14) (claims 1,13 and 17). 
Regarding claim 2, Since the shell unit of Bach is taught to protect the core unit during the steam process such that the enzyme remains fully stable (p.23 line 21) it is interpreted that the retained activity of the enzyme core unit is at least 75% of the activity before steam processing (claim 2). 
Regarding claims 3-5, Bach incorporates by reference the Danish priority application PA 1998 00876 with regard to the components of the salt coatings suitable for the shell unit (p.20 line 14) as well as the fact that the protective coating has a high constant humidity (p.21 line 20) Specific examples of suitable salts, such as sodium citrate and many others, are disclosed as well as the coating comprising at least 60% of the salt (column 5) and a constant humidity at 20°C of more than 81% (abstract)(claims 3-5).
Regarding claims 6-8, Bach teaches wherein the particle size is below 400 pm, specifically between 210 and 390 pm (p.48) is taught (claims 6 and 7), as well as wherein the thickness of the coating is greater than 8 pm (p.19 line 29) (claim 8). 
Regarding claims 9 and 11, Bach teaches wherein the active compound is thermo labile is taught (p.23 line 16) (claim 9) as well as wherein the granule comprises a lactic acid source such as powder of skimmed milk (p. 17 line 10) (claim 11). 
Regarding claims 10 and 15, Bach teaches that the excipients taught to be suitable for the core (salts and waxes) (p.17-18) (claim 15) are also taught to be suitable for the coating (p.20 line 17) (claim 10). 
Regarding claim 14, Bach teaches numerous enzymes are taught to be suitable for the core unit such as amylases, beta-glucanases (p. 12), glucose oxidases (p.11), proteases and lipases (p.130) (claim 14). 
Regarding claim 16, Since the Bach composition is taught to be intended for animal feed (p.24 line 17), the method of feeding animals by administering the feed composition is also disclosed (claim 16).
The disclosure by PA 1998 00876 (US 6,268,329 B1) is a supporting reference and properly used in a rejection under of U.S.C. 102 since it describes the properties of the salt coatings that Bach refers to and incorporates by reference in the WO document. MPEP 2131.01.
Therefore, Bach anticipates Applicant’s invention as claimed.


Claim(s) 1, 3, 9-11 and 13-17 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Barendse et al (US 6,500,426 B1).
Regarding claims 1, 10 and 15, Barendse teaches enzyme-containing granules that can be coated with wax or salt (column 5 line 66) as well as including these substances in the granulate (column 6 line 13)(claims 1, 10, 15).
Regarding claims 1 and 17, Barendse teaches treatment of the composition with steam and pelletizing is also taught (column 14) (claims 1 and 17). 
Regarding claim 3, Barendse teaches that the salt coating is taught to be at least 60% w/w (column 6 line 28) (claim 3).
Regarding claim 9, Barendse teaches wherein the active compound is thermal labile (column 8 line 8) (claim 9).
Regarding claim 13, Barendse teaches enzyme-containing granules for manufacturing animal feed (abstract) (claim 13). 
Regarding claim 14, Barendse teaches that numerous enzymes are suitable for inclusion in the composition such as phytases, xylanases, phospholipases and many others (column 7) (claim 14). 
Regarding claim 16, Barendse teaches a method of feeding animals comprising administering the feed composition to an animal (column 8 line 66- column 9 line 4) (claim 16).
Therefore, Barendse et al anticipates Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 32 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bach (WO 01/25412) as evidenced by Markussen et al (US 6,268,329).
Regarding claim 32, Bach teaches a composition that comprises a steam treated pelletized granule that is suitable for use as an animal feed (p.23 line 15), contains an enzyme core unit (p.8) and a salt coating (p.20 line 14) (claims 1,13 and 17). Since the shell unit is taught to protect the core unit during the steam process such that the enzyme remains fully stable (p.23 line 21) it is interpreted that the retained activity of the enzyme core unit is at least 75% of the activity before steam processing (claim 2). Wherein the particle size is below 400 pm, specifically between 210 and 390 pm (p.48) is taught (claims 6 and 7), as well as wherein the thickness of the coating is greater than 8 pm (p.19 line 29) (claim 8). Wherein the active compound is thermo labile is taught (p.23 line 16) (claim 9) as well as wherein the granule comprises a lactic acid source such as powder of skimmed milk (p. 17 line 10) (claim 11). Numerous enzymes are taught to be suitable for the core unit such as amylases, beta-glucanases (p. 12), glucose oxidases (p.11), proteases and lipases (p.130) (claim 14). The excipients taught to be suitable for the core (salts and waxes) (p.17-18) (claim 15) are also taught to be suitable for the coating (p.20 line 17) (claim 10). Since the referenced composition is taught to be intended for animal feed (p.24 line 17), the method of feeding animals by administering the feed composition is inherent (claim 16).
In addition, Bach incorporates by reference the Danish priority application PA 1998 00876 with regard to the components of the salt coatings suitable for the shell unit (p.20 line 14) as well as the fact that the protective coating has a high constant humidity (p.21 line 20) Specific examples of suitable salts, such as sodium citrate and many others, are disclosed as well as the coating comprising at least 60% of the salt (column 5) and a constant humidity at 20°C of more than 81% (abstract)(claims 3-5).
The disclosure by PA 1998 00876 (US 6,268,329 B1) is a supporting reference since it describes the properties of the salt coatings that Bach refers to and incorporates by reference in the WO document. MPEP 2131.01.
The specific combination of features claimed is disclosed within the broad genera of granule properties, coating components, particle sizes, coating thicknesses and active compound types taught by Bach, but such “picking and choosing’ within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any specific teaching to select this specific combination of variables, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v. Teleflex, 127 S.Ct. 1727,1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious”, the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” {ld.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSA v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.
Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected various combinations of granule properties, coating components, particle sizes, coating thicknesses and active compound types from within the disclosure of Bach to arrive at methods and compositions “yielding no more than one would expect from such an arrangement”.
Therefore the teaching of Bach renders obvious Applicant’s invention as claimed.



Claim 12 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bach (WO 01/25412) as evidenced by Markussen et al (US 6,268,329) as applied to claims 1-11 and 13-17 above, and further in view of Henricksen et al (US 6,610,519).
Regarding claim 12, Bach teaches the compositions and methods of claims 1 -11 and 13-17 as described above. Bach teaches that an enzyme stabilizing agent comprising a lactic acid source is suitable for addition to the composition (p.17) and that phytase is a suitable enzyme for the core unit (p.11 line 28).
Bach does not specifically mention adding dry matter of corn steep liquor to the composition.
Henriksen teaches that dry matter of corn steep liquor is suitable for addition to an enzyme composition containing a phystase (column 5 line 26) and that it stabilizes the enzyme (column 16 line 15).
One of ordinary skill in the art would have been motivated to add the dry matter of corn steep liquor to the composition of Bach for its enzyme stabilizing abilities as taught by Henriksen (column 16). One of ordinary skill in the art would have had a reasonable expectation of success since Bach had suggested the addition of an enzyme stabilizing agent comprising a lactic acid source and Bach is also teaching the use of the same enzyme as Henriksen (p.11 line 28).
Therefore, the combined teachings of Bach and Henriksen et al render obvious Applicant’s invention as claimed.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 6,268,329 in view of Gibson et al (WO 97/16076).
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 6 of patent ‘329 teach all the limitations of claims 1-5, and 13 of the current application except for steaming and pelletizing of the composition.
Gibson teaches a feed enzyme preparation and the importance of steaming and pelletizing in order to eradicate pathogenic microorganisms (p.1 line 31 -p.2 line 3).
One of ordinary skill in the art would have been motivated to incorporate the steaming and pelletizing described in Gibson in the composition of patent ‘329 in order to eradicate pathogenic microorganisms (p.1 line 31-p.2 line 3). One of ordinary skill in the art would have had a reasonable expectation of success because all of the compositions are directed to animal feed enzyme compositions.
Therefore the combined teachings of the claims of patent ‘329 and Gibson render obvious the current application as claimed.



Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1631



/LAURA SCHUBERG/           Primary Examiner, Art Unit 1631